DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 4 and 6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the at least one voltage regulator comprises a first charge pump circuit, a second charge pump circuit, a third charge pump circuit, a first low dropout linear regulator, a second low dropout linear regulator, and a third low dropout linear regulator, wherein the first charge pump circuit, the second charge pump circuit and the third charge pump circuit are configured to output, respectively, a first voltage, a second voltage and a third voltage according to an external voltage, the first low dropout linear regulator, the second low dropout linear regulator, and the third low dropout linear regulator are configured to output, respectively, a fourth voltage, a fifth voltage, 24Attorney Docket No.: 53EH-303358-US Client Ref. No.: PE-8027US01 and a sixth voltage according to the external voltage, and wherein the first voltage is larger than the external voltage, the second voltage and the third voltage are both opposite to the external voltage in polarity, and the fourth voltage, the fifth voltage, and the sixth voltage are each less than or equal to the external voltage; while in regard to claim 6, the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the at least one voltage regulator comprises a first low dropout linear regulator, a first charge pump circuit, a second charge pump circuit, a second low dropout linear regulator. a third low dropout linear regulator, and a fourth low dropout linear regulator, wherein the first low dropout linear regulator, the second low dropout linear regulator, the third low dropout linear regulator, and the fourth low dropout linear regulator are configured to output, respectively, a first voltage, a fourth voltage, a fifth voltage and a sixth voltage according to an external voltage, the first charge pump circuit and the second charge pump circuit are configured to output, respectively, a second voltage and a third voltage according to the external voltage, and wherein the first voltage, the fourth voltage, the fifth voltage, and the sixth voltages are each less than or equal to the external voltage, the second voltage and the third voltage are both opposite to the external voltage in polarity.
Claim(s) 5 and 7 depend from claim(s) 4 and 6, and as such is/are also objected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US Publication No. 20120250443 to Saraswat et al. (“Saraswat”).
As to claim 1, Saraswat teaches an electronic device (As found in at least FIGS. 1-4), comprising: at least one semiconductor die (As found in at least FIGS. 1-4; Abstract, and at least [0007]); and a power supply system, comprising: a voltage generating circuit configured to generate at least one voltage, wherein the voltage generating circuit comprises at least one voltage regulator configured to generate the at least one voltage (As found in at least FIGS. 1-4 and [0011-0028]: power supply comprising global voltage regulator GVR operable to generate at least one voltage), and wherein the at least one voltage is provided to the at least one semiconductor die through a power interconnecting structure (As found in at least FIGS. 1-4 and [0011-0028]: the at least one voltage is provided to at least die layers 202 to 214 through one or more TSVs used to implement a global high supply rail 224 and global low supply rail 226).
As to claim 2, see rejection to claim 1.
As to claim 3, Saraswat teaches wherein the at least one semiconductor die comprises a plurality of semiconductor dies stacked over each other (As found in at least FIGS. 1-4: die comprises stacked dies over each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 20120250443 to Saraswat et al. (“Saraswat”) in view of U.S. Patent/Publication No. 20130070540 to Pyeon  (“Pyeon”).  
As to claim 8, while teaches Saraswat teaches substantially the claimed invention, Saraswat may not expressly teach a package substrate, 
Pyeon, in complement and relevantly, teaches a package substrate; at least one semiconductor die disposed on the package substrate; and the power supply system of claim 1, wherein the power supply system is disposed on the package substrate (As found in at least FIGS. 1-17 and [0006-0085]: TSV-based stacked memory 40 including slave 21 and master 22 chips, and an underlying substrate 23; master chip 22 includes memory operations relevant to block 28, such as internal power supplies (such as VBB, VPP, VBLP, VPLT, VDL, etc.).
Saraswat and Pyeon are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: semiconductor devices having stacked configurations.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Saraswat as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Pyron also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as found in at least [0001] in the teachings of Pyeon: 3D stacked chips that include voltage regulation circuitry within the stack, packaging and various methods of manufacturing such 3D stacked package. 
Therefore, it would have been obvious to combine Sarawat with Pyeon to make the above modification.
As to claim(s) 9-11, Saraswat teaches wherein the at least one semiconductor die comprises a plurality of semiconductor dies, each of the plurality of semiconductor dies having a same electrical function (As found in at least FIGS. 1-4; memory dies such as DRAM 210-214).
As to claim 12, Saraswat teaches wherein the plurality of semiconductor dies are stacked vertically on the power supply system (As found in at least FIG. 2: dies stacked on power supply that includes GVR and Power unit 228).
As to claim 13, Saraswat teaches wherein the power interconnecting structure comprises a through silicon via (TSV) (As found in at least FIG. 2 and at least [0012], [0014], [0019], etc.).
As to claim 14, Saraswat teaches wherein the plurality of semiconductor dies is individually disposed on the package substrate directly, and the power supply system is directly disposed on the package substrate (As found in at least FIGS. 2a, 4 and at least [0009], [0062], [0065]: die on package substrate 23, and power supply in 38 on package substrate).
As to claim 15, Saraswat teaches what is obvious in the art: wherein the power interconnecting structure comprises a metal wire (As found in at least FIGS. 1-4 and at least [0028], it is well-known, well-understood that at least power interconnect, let alone all chip interconnect, necessitate good electrical conductors that provide the least amount possible or resistance in their paths; this is accomplished, it is well-known, by metal wiring, metal interconnecting, metal layers).
As to claim 16, at least Pyeon teaches wherein the plurality of semiconductor dies are vertically stacked on the package substrate, and the power supply system is directly disposed on the package substrate (As found in at least FIGS. 2a, 4, 9, 14, 17: dies vertically stacked (3D) and power supply on package substrate 23).
As to claim 17, Saraswat teaches wherein a diameter of the power interconnecting structure depends on a number of the at least one semiconductor die (As found in at least [0012]: It also has numerous through-silicon-vias ("TSV"s) for interconnecting signals and supply references between the different electronic layers. (TSVs may be of different lengths and widths, depending on the functional and loading requirements; for one, if the loading requirement is higher, meaning more semiconductor dies, the diameter of the interconnect structure would increase in order to meet such higher loading: larger diameter, larger current conveyance ability).
As to claim 18, Saraswat teaches further comprising: a signal interconnecting structure, wherein the signal interconnecting structure is configured to input an external control signal to each of the at least one semiconductor die and/or input a data signal to or receive a data signal from each of the at least one semiconductor die through the package substrate (As found in at least FIGS. 2a-2b and [0009]: there is provided an I/O interface 27 connected externally; it would have obvious to one of ordinary skill in the art to recognize that this I/O interface for plurality of die that include memory would have included control signals as well as data signals).
As to claim 19, Saraswat teaches wherein each of the at least one semiconductor die and the power supply system share a ground power source provided by the package substrate (Ass found in at least FIG. 2 and [0014]: ground power source Vss: 266).
As to claim 20, Saraswat teaches wherein a package size of the power supply system is smaller than or equal to a package size of each of the at least one semiconductor die (As found in at least FIG. 2: power package 202 is at least equal to at least one semiconductor die, such as 204).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claim(s) 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim(s) 1 and 8 of copending Application No. 17/211693 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application claim obvious common subject matter, in brief and saliently: an electronic device, comprising: at least one semiconductor die; and a power supply system, comprising: a voltage generating circuit configured to generate at least one voltage, wherein the voltage generating circuit comprises at least one voltage regulator configured to generate the at least one voltage, and wherein the at least one voltage is provided to the at least one semiconductor die through a power interconnecting structure. And, A semiconductor package structure, comprising: a package substrate; at least one semiconductor die disposed on the package substrate; and the power supply system of claim 1, wherein the power supply system is disposed on the package substrate. Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827